Title: From George Washington to Joseph Jones, 13 August 1780
From: Washington, George
To: Jones, Joseph


					
						Dear Sir,
						Head Qrs Tappan [N.Y.] Augt 13th 1780
					
					The subject of this letter will be confined to a single point. I shall make it as short as possible, & write it with frankness. If any sentiment therefore is delivered which might be displeasing to you as a member of

Congress, ascribe it to the freedom which is taken with you by a friend, who has nothg in view but the public good.
					In your letter without date, but which came to hand yesterday, an idea is held up as if the acceptance of General Green’s resignation of the Qr Mrs department was not all that Congress meant to do with him—If by this it is in contemplation to suspend him from his command in the line (of which he made an express reservation at the time of entering on the other duty) and it is not already enacted, let me beseech you to consider well what you are about before you resolve.
					I shall neither condemn, nor acquit Genl Greens conduct for the act of resignation, because all the antecedent correspondences are necessary to form a right judgment of the matter; and possibly if the affair is ever brought before the public—you may find him treading on better ground than you seem to imagine; but this by the by. My sole aim at present, is to advertise you of what I think would be the consequences of suspending him from his command in the line (—a matter distinct from the other)—without a proper tryal. A proceedure of this kind must touch the feelings of every Officer—it will shew in a conspicuous point of view the uncertain tenure by which they hold their Commissions—In a word it will exhibit such a specimen of power that I question much if there is an Officer in the whole line that will hold a Commission beyond the end of the Campaign if they do ’till then. Such an Act in the most Despotic Government would be attended at least with loud complaints.
					It does not require I am sure with You argument at this time of day to prove, that there is no set of Men in the United States (considered as a body) that have made the same sacrafices of their Interest in support of the common cause as the Officers of the American Army—that nothing but a love of their Country—of honor, & a desire of seeing their labours crowned with success could possibly induce them to continue one moment in Service—That no Officer can live upon his pay, that hundreds having spent their little all in addition to their scant public allowance have resigned, because they could no longer support themselves as officers—that numbers are, at this moment, rendered unfit for duty for want of Cloathing, while the rest are wasteing their property & some of them verging fast to the gulph of poverty & distress. Can it be supposed that Men under these circumstances who can derive at best if the Contest ends happily only the advantages which attend in equal proportion with Others will sit patient under such a precedent? Surely they will not, for the measure, not the man, will be the subject of considerat⟨ion⟩ & each will ask himself this question if Congress by its mere fiat, without enquiry & without tryal, will suspend one Officer today an officer of such high rank—may it not be my turn tomorrow &

ought I to put it in the power of any Man or body of Men to sport with my Commission & character & lay me under the necessity of tamely acquiescing, or by an appeal to the public expose matters which must be injurious to its interests?
					The suspension of Genls Schuyler & St Clair, tho it was preceded by the loss of Ticonderoga which contributed not a little for the moment to excite prejudices against them, was by no means viewed with a satisfactory eye by many discerning Men, and tho it was in a manner supported by the public clamor; and the one in contemplation I am almost morally certain will be generally reprobated by the Army. Suffer not my Friend, If it is within the compass of your abilities to prevent it, so disagreable an event to take place. I do not mean to justify—to countenance or excuse in the most distant degree any expressions of disre[s]pect—which the Gentn in Question, if he has used any, may have offererd to Congress, no more than I do any unreasonable matters he may have required respecting the Q.M. Gs department, but as I have already observed, My Letter is to prevent his suspension, because I fear—because I feel it must lead to very disagreable & injurious consequences. Genl Greene has his numerous Friends out of the Army as well as in it—and from his Character & consideration in the World, he might not, when he felt himself wounded, in so summary way, withold from a discussion that could not at best promote the public cause. As a Military Officer he stands very fair and very deservedly so, in the Opinion of all his acquaintance.
					These sentiments are the result of my own reflexions on the matter & I hasten to inform you of them. I do not know that Genl Greene has ever heard of the matter and I hope he never may—nor am I acquainted with the opinion of a single Officer in the whole Army upon the subject nor will any tone be given by me—It is my wish to prevent the proceeding for sure I am it cannot be brought to a happy issue if it takes place. I am &
					
						Go: W——n
					
				